Title: From Thomas Jefferson to John Page, 9 July 1807
From: Jefferson, Thomas
To: Page, John


                        
                            My dear Sir
                     
                            Washington July 9. 07.
                        
                        Your’s of June 22. was recieved in due time. since that the Postmaster General has returned to this place,
                            and I desired him to inform me what were the emoluments of the P.M.’s place at Richmond. he says those of the last year,
                            ending Apr. 1. were 2098 D. 54C out of which the Postmaster pays Clerk’s hire, office rent Etc. this is not so much
                            as I had expected, and possibly is not as good as the place you now hold. It can be exercised entirely by deputy, but
                            still he observed that, to avoid the infidelities & errors of the deputy, a pretty exact superintendence is necessary,
                            or great risk incurred. on all this you will decide for yourself.
                        I imagine the ardor of our fellow citizens is scarcely satisfied by our proclamation. yet I am certain that
                            when the first irritation has subsided their good sense will approve our course. 1. the usage of civilized nations
                            requires that an opportunity of reparation shall always be given. if a word & a blow were the practice there would never
                            be peace. 2. we should procrastinate 3. or 4. months, were it only to give time to our merchants to get in their vessels,
                            property & seamen, which are the identical materials with which the war is to be carried on. 3. it is our duty to do no
                            act which may compromit the legislature to war, rather than non-intercourse or any other measure they may prefer. they
                            will probably be called in time to recieve the answer of England. before that they would be acting in the dark. I salute
                            mrs Page & yourself with affection and respect.
                        
                            Th: Jefferson
                     
                        
                    